Citation Nr: 0818087	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  06-28 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUES

1.  Entitlement to service connection for gunshot shrapnel 
wounds of both arms, both knees, and the right leg.

2.  Entitlement to service connection for residuals of cold 
injury due to frozen ankles and legs.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1940 to 
August 1945.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in June 2007.  
The case has since been returned to the Board for appellate 
review.

A hearing was held on March 15, 2007, in St. Paul, Minnesota, 
before Kathleen K. Gallagher, a Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand: To obtain a medical opinion.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

In this case, the Board notes that these claims were remanded 
in June 2007 for further development, to include obtaining a 
medical opinion.  The remand specifically stated that the 
veteran should be afforded a VA examination at the VA Medical 
Center in Minneapolis, Minnesota.  At the hearing before the 
Board in March 2007, the veteran stated that he would be 
willing to report for a VA examination at VA facilities in 
Minneapolis or St. Cloud rather than the one in Fargo.  
Nevertheless, the AMC scheduled the veteran for a VA 
examination at the VA Medical Center in Fargo, North Dakota, 
and the veteran has refused to report to that location.  
However, the AMC did not document the file with any reason to 
indicate that it was impossible to comply with the veteran's 
request to be scheduled at the other two facilities. 

The United States Court of Appeals for Veteran's Claims 
(Court) has held "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders." Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As such, compliance with 
the terms of the remand is necessary prior to further 
appellate review, and if not, "the Board itself errs in 
failing to ensure compliance."  Id.  Therefore, the Board 
finds it necessary to remand the veteran's claim so that the 
veteran may be afforded a VA examination in Minneapolis, 
Minnesota, in order to determine whether the veteran 
currently has residuals of cold injury due to frozen ankles 
and legs or gunshot shrapnel wounds of both arms, both knees, 
and right leg that are related to his military service.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The veteran should be afforded a VA 
examination at a VA Medical Center in 
Minneapolis or St. Cloud, Minnesota, to 
determine the nature and etiology of any 
residuals of cold injury due to frozen 
ankles and legs and for gunshot shrapnel 
wounds of both arms, both knees, and 
right leg that may be present.  If the 
veteran's request to be seen at either of 
these two facilities-as opposed to the 
facility in Fargo, North Dakota, cannot 
be complied with, the AMC should document 
the claims file as to why it is 
impossible to comply with this request.

Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the veteran's 
service medical records, and to identify 
all current disorders.  For each disorder 
identified, the examiner should whether 
it is at least as likely as not that the 
current disorder is causally or 
etiologically related to his military 
service.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2006), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



